Name: Council Regulation (EEC) No 653/80 of 17 March 1980 amending Regulation (EEC) No 3179/78 concerning the conclusion by the European Economic Community of the Convention on future multilateral cooperation in the North-West Atlantic Fisheries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 80 Official Journal of the European Communities No L 74/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 653/80 of 17 March 1980 amending Regulation (EEC) No 3179/78 concerning the conclusion by the Euro ­ pean Economic Community of the Convention on future multilateral coopera ­ tion in the North-West Atlantic Fisheries whereas having regard to the abovementioned date it is necessary to adopt this Regulation as an interim measure on the basis of Article 103 of the Treaty, subject to it being included at a later date in the common agricultural policy, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas on 7 June 1979 the General Council of the North-West Atlantic Fisheries Organization adopted with effect from 1 January 1980 amendments to Annex III to the Convention on future multilateral cooperation in the North-West Atlantic Fisheries, pursuant to Article XX, paragraph 2, of the same Convention, which concern the delimitation of the boundary between the statistical sub-areas covering the waters between the west coast of Greenland and the coast of Canada ; Whereas by Council Regulation (EEC) No 3179/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on future multilateral cooperation in the North-West Atlantic Fisheries ('), the Community approved the said Convention ; Whereas it is appropriate that the Community amend the text of the Convention as it appears in Regulation (EEC) No 3179/78 ; HAS ADOPTED THIS REGULATION : Article 1 Paragraphs 1 (a) and 2 (a) of Annex III to the Conven ­ tion on future multilateral cooperation in the North- West Atlantic Fisheries, published in the Annex to Regulation (EEC) No 3179/78 , shall be amended in conformity with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until it is replaced by a Regulation adopted under Article 43 of the Treaty, but in any case not beyond 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1980 . For the Council The President ). SANTER (') OJ No L 378 , 30 . 12. 1978 , p. 1 . No L 74/2 Official Journal of the European Communities 20 . 3 . 80 ANNEX 1 . Paragraph 1 (a) of Annex III to the Convention shall be replaced by the following : ' 1 . (a) Sub-area 0  that portion of the Convention Area bounded on the south by a line extending due east from a point at 61 °00' north latitude and 65 °00 ' west longitude to a point at 61 ° 00 ' north latitude and 59 ° 00 ' west longitude, thence in a south-easterly direction along a rhumb line to a point at 60 ° 1 2 ' north latitude and 57 ° 13 ' west longitude ; thence bounded on the east by a series of geodesic lines joining the following points : Point No Latitude Longitude 1 60 ° 12'0 57 ° 13'0 2 61 °00'0 57 ° 1 3 ' 1 3 62 °00'5 57 °21'1 4 62 °02'3 57 ° 21 '8 5 62 °03'5 57 ° 22' 2 6 62 ° 11 '5 57 °25'4 7 62 ° 47'2 57 °41'0 8 63 ° 22' 8 57 ° 57'4 9 63 °28'6 57 °59'7 10 63 °35'0 58 °02'0 11 63 °37'2 58 °01'2 12 63 °44'1 57 °58'8 13 63 °50'1 57 ° 57'2 14 63 °52'6 57 ° 56'6 15 63 °57'4 57 ° 53'5 16 64 °04'3 57 ° 49 ' 1 17 64 ° 12'2 57 ° 48 '2 18 65 °06'0 57 ° 44' 1 19 65 °08'9 57 ° 43 '9 20 65 ° 11 '6 57 °44'4 21 65 ° 14'5 57 °45'1 22 65 ° 18'1 57 °45'8 23 65 °23'3 57 °44'9 24 65 °34'8 57 °42'3 25 65 °37'7 57 ° 41 '9 26 65 °50'9 57 ° 407 27 65 °51'7 57 ° 40' 6 28 65 °57'6 57 °40'1 29 66 °03'5 57 °39'6 30 66 ° 12'9 57 °38'2 31 66 ° 18'8 57 °37'8 32 66 ° 24'6 57 °37'8 33 66 °30'3 57 °38'3 34 66 °36'1 57 °39'2 35 66 °37'9 57 °39'6 36 66 °41'8 57 °40'6 37 66 °49'5 57 °43'0 38 67 °21'6 57 ° 527 39 67 ° 27'3 57 ° 54' 9 40 67 ° 28'3 57 °55'3 41 67 ° 29 ' 1 57 ° 56' 1 42 67 ° 30'7 57 ° 57' 8 43 67 °35'3 58 °02'2 44 67 °39'7 58 °06'2 45 67 °44'2 58 °09'9 46 67 °56'9 58 ° 19'8 47 68 °01'8 58 °23'3 48 68 °04'3 58 °25'0 49 68 °06'8 58 ° 267 50 68 °07'5 58 °27'2 51 68 ° 16'1 58 °34'1 52 68 °21'7 58 °39'0 53 68 °25'3 58 °42'4 54 68 °32'9 59 °01'8 20 . 3 . 80 Official Journal of the European Communities No L 74/3 Point No Latitude Longitude 55 68 °34'0 59 °04'6 56 68 °37'9 59 ° 14'3 57 68 °38'0 59 ° 14'6 58 68 °56'8 60 °02'4 59 69 °00'8 60 °09'0 60 69 °06'8 60 ° 18'5 61 69 ° 10'3 60 °23'8 62 69 ° 12'8 60 °27'5 63 69 °29'4 60 ° 51 '6 64 69 °49'8 60 °58'2 65 69 °55'3 60 °59'6 66 69 °55'8 61 °00'0 67 70 °01'6 61 °04'2 68 70 ° 07' 5 61 °08'1 69 70 °08'8 61 °08'8 70 70 ° 13'4 61 ° 10'6 71 70 °33'1 61 ° 17'4 72 70 °35'6 61 °20'6 73 70 °48'2 61 °37'9 74 70 ° 51 '8 61 °42'7 75 7 1 0 1 2' 1 62 °09'1 76 71 ° 18'9 62 ° 17'5 77 71 °25'9 62 ° 25'5 78 71 °29'4 62 ° 29'3 79 71 °31'8 62 °32'0 80 71 °32'9 62 °33'5 81 71 °44'7 62 °49'6 82 71 °47'3 62 °53'1 83 71 °52'9 63 °03'9 84 72 °01'7 63 °21'1 85 72 °06'4 63 °30'9 86 72 ° 1 l' O 63 °41'0 87 72 ° 24' 8 64 ° 13'2 88 72 °30'5 64 °26'1 89 72 °36'3 64 °38'8 90 72 ° 43'7 64 ° 54' 3 91 72 °45'7 64 °58'4 92 72 ° ATI 65 °00'9 93 72 ° 50'8 65 °07'6 94 73 ° 18'5 66 °08'3 95 73 °25'9 66 °25'3 96 73 °31'1 67 ° 15*1 97 73 °36'5 68 °05'5 98 73 °37'9 68 ° 12'3 99 73 °41'7 68 °29'4 100 73 °46'1 68 °48'5 101 73 ° 467 68 °51'1 102 73 ° 52'3 69 ° 11 '3 103 73 °57'6 69 °31'5 104 74 ° 02' 2 69 °50'3 105 74 °02'6 69 ° 52'0 106 74 °06'1 70 °06'6 107 74 °07'5 70 ° 12'5 108 74 ° lO'O 70 °23'1 109 74 ° 12' 5 70 °33'7 110 74 ° 24'0 71 °25'7 111 74 °28'6 71 °45'8 112 74 ° 44' 2 72 °53'0 113 74 ° 50' 6 73 °02'8 114 75 °00'0 73 ° 16'3 115 75 ° 05 ' 73 °30 ' and thence due north to the parallel of 78 ° 10 ' north latitude ; and bounded on the west by a line beginning at 61 ° 00 ' north latitude and 65 ° 00 ' west longitude and extending in a north-westerly direction along a rhumb line to the coast of Baffin Island at East Bluff (61 ° 55' north latitude and 66 ° 20 ' west longitude), and thence in a northerly direction along the coast of Baffin Island, Bylot Island, Devon Island and Ellesmere Island and following the meridian of 80 ° west longitude in the waters between those islands to 78 ° 10 ' No L 74/4 Official Journal of the European Communities 20 . 3 . 80 north latitude ; and bounded on the north by the parallel of 78 10 north lati ­ tude.' 2. Paragraph 2 (a) of Annex III to the Convention shall be replaced by the following : ' 2. (a) Sub-area 1  that portion of the Convention Area lying to the east of Sub-area 0 and to the north and east of a rhumb line joining a point at 60 ° 1 2' north latitude and 57 ° 13 ' west longitude with a point at 52 ° 15 ' north latitude and 42 ° 00' west longitude.'